Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000762
                                                         03-JUN-2015
                                                         01:16 PM
                           SCWC-12-0000762

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        BRUCE EDWARD COX, Petitioner/Plaintiff-Appellant,

                                  vs.
       CARLYN DAVIDSON COX, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000762; FC-D NO. 06-1-0096)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Bruce Edward Cox’s

application for writ of certiorari filed on April 28, 2015, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:    Honolulu, Hawai#i, June 3, 2015.

R. Steven Geshell              /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama
Carlyn Davidson Cox,
respondent pro se
                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson